Citation Nr: 9906091	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1993 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for both 
a right knee disorder and a back disorder. 


FINDINGS OF FACT

1.  The claim for service connection for a right knee 
disorder is not plausible.

2.  The claim for service connection for a back disorder is 
not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. The Board 
notes that if a disorder is a specified chronic disease, 
service connection may be granted if it is manifested to a 
degree of 10 percent within the presumptive period following 
separation from service; the presumptive period for arthritis 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of 
well grounded claims for service connection for a right knee 
and back disorder(s).  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Factual Background

Service medical records reflect that in July 1995, the 
veteran complained of having right knee pain for the previous 
week and that it would occur when she walked, ran or bent 
over.  An examination at that time was negative for any 
functional loss or deformity of the right knee, and the 
assessment of the examiner was probable retropatellar pain 
syndrome.  In August 1995, the veteran was found to have 
right back pain with a questionable etiology.  In September 
1995, it was reported that the veteran had sustained a blunt 
trauma to her right tibia, but it was noted that the  
veteran's knee did not sustain trauma, but that the trauma 
was to the tibial tuberosity area.  The veteran was 
instructed to remain off duty until the following Monday and 
she was given icepacks.  The assessment of the examiner was a 
contusion of the right upper leg.  Also in September 1995, 
the veteran complained of having back pain for the previous 
three days in the area of the T10 joint, just right of the 
vertebral joint, but she denied sustaining any trauma to the 
back.  She reported that the pain did not radiate anywhere.  
The assessment of the examiner was recurrent mid-back pain, 
which was suspected to have been muscular in nature.

Service medical records also reflect that in October 1995, 
the veteran complained of having right knee pain for the 
previous three weeks after she had hit it on the ground in 
September 1995.  The report indicated that the veteran had 
rested the knee for the previous two days, took medication 
and applied ice and heat for a few days.  The veteran related 
that she had pain in the posterior thigh when she flexed her 
leg and at rest on extension.  She also reported having a 
dull ache in the anterior tibia which increased with 
activity, but denied having any edema, discoloration, or 
decrease in sensation.  An examination of the right knee was 
essentially normal with the exception of some slight lateral 
collateral ligament with varus stress and a decrease in pain 
with vibration on the tibia.  The assessment of the examiner 
was a resolving contusion versus possible bursitis with pain 
secondary to changes in gait.  The veteran was given 
medication and instructed not to engage in any running or 
jumping for seven days.  In February 1996, the veteran 
complained of pain on the inside of her lower legs.  On 
examination, the veteran was tender over the medial aspect of 
both distal tibias, with the left greater than the right.  
The assessment of the examiner was overuse/injury.  Also in 
February 1996, the veteran complained of having a sore back 
after doing sit-ups and that her back hurt with deep 
breathing.  On examination of the lumbar spine, to include an 
X-ray, there were no significant findings except that the 
veteran could not bend backwards.  The assessment of the 
examiner was mechanical mid-back pain and the veteran was 
instructed to apply moist heat and to take medication.  
During an August 1996 examination for separation, to include 
a Report of Medical History, the veteran's spine and lower 
extremities were found to have been normal.  The veteran 
indicated that she was in good health and did not have any 
recurrent back pain or a trick or locked knee.  

Post-service VA and private medical evidence, dating from 
November 1997 to January 1998, reflect that the veteran has 
not been diagnosed as having either a current right knee 
and/or back disorders.  In this regard, a November 1997 
private examination report reflects that although the veteran 
complained of back pain, a current diagnosis with respect to 
the back was not made at that time.  During a December 1997 
VA examination, the veteran indicated that she would have 
infrequent and spontaneous pain in her right knee joint which 
usually occurred when she would get up from a supine or 
sitting position and then it would quickly resolve.  In 
regards to her back, it was noted that she reported only 
having back problems when she had a urinary tract infection.  
Examination of the right knee and  back were normal and the 
veteran was diagnosed as having an intermittently symptomatic 
right knee without objective changes and no loss of function 
and no disease of the back. 

III.  Analysis

While the Board recognizes the veteran's contention that she 
currently has both a right knee and a back disorder(s) as a 
result of service, the Board finds that service connection 
for such disabilities is not warranted.  In reaching such 
conclusion, the Board notes that although the veteran was 
seen for a contusion to her right knee and for back pain 
during service, during an August 1996 examination for 
separation, to include a Report of Medical History, both the 
veteran's lower extremities and spine were found to have been 
normal.  In fact, the veteran indicated that she was in good 
health and had no back or knee problems.  Consequently, the 
Board finds that any contusion to the right knee and back 
complaints noted during service were representative of acute 
and transitory disorders, which resolved without any residual 
impairment, and that continuity of treatment for a such 
disabilities has not been established.  38 C.F.R. 
3.303(b)(1998).  In this regard, the Board notes that during 
a recent December 1997 VA examination, conducted less than a 
year after the veteran was discharged from service, 
examinations of the right knee and back were normal and the 
veteran was not found to have had any current right knee 
and/or back disorder(s).  Indeed, the veteran related that 
her right knee pain was infrequent and that she only 
experienced back pain when she had a urinary tract infection.  
Overall, the medical evidence of record does not show that 
the veteran currently has either a right knee or a back 
disorder.  Accordingly, the claims for service connection for 
a right knee disorder and for a back disorder are not well 
grounded and must be denied.

The Board recognizes the veteran's contentions that she 
acquired a right knee disorder and a back disorder during 
service.  However, the Board would point out that the veteran 
has not been shown to possess the medical expertise necessary 
to establish that she currently has such disorders or that 
such disabilities, if shown, are related to service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Therefore, the 
veteran's lay contentions, alone, do not provide a sufficient 
basis upon which to find her claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claims for service 
connection for the aforementioned disabilities to be well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claims, the claims must be denied as 
not well grounded.  Since her claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support her claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

The Board recognizes that the RO denied the claims for 
service connection for a right knee disorder and for a low 
back disorder as not well grounded in a February 1988 
Statement of the Case; as such, the Board has denied these 
claims on the same basis as the RO.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claims well grounded.  As 
such, there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete her application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for a right knee disorder not having been 
submitted, this appeal is denied.

Evidence of a well grounded claim of entitlement to service 
connection for a back disorder not having been submitted, 
this appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

